DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a transponder-based toll collection system that allows a user to purchase a lottery/gaming entry/ticket from a lottery/gaming entity while simultaneously paying a road toll using a vehicle-mounted mounted transponder including payment of a toll collection entity and a gaming entity wherein the two entities are distinct.
Nyman et al. (US 2010/0222125 A1) teaches an RFID initiated transaction with payment of at least two separate parties including a lottery/gaming entity. Grinvald et al. (US 2013/0032635 A1) teaches an RFID transponder that is part of a toll collection system with extensions for paying for a variety of goods/services using said RFID transponder. Examiner argued that utilizing the RFID transponder of Grinvald in the system of Nyman would read on the claims with the statement, "Nyman does not appear to specify that the transponder is a vehicle-mounted transponder used to pay a road toll" and then relied upon Grinvald as teaching such a transponder. However, the Patent Trial and Appeal Board appears to believe that the grounds of rejection was based on a reading of Nyman as teaching an RFID toll collection system by itself and has reversed the Examiner. Therefore, the instant claims are hereby allowed.
The independent claims comply with 35 U.S.C. § 101. The claims are directed towards a toll-collection system that utilizes a vehicle-mounted transponder to initiate a toll transaction that includes payment to a lottery/gaming entity for the purchase of a lottery/gaming entry/ticket. As such, the claims are not found to be directed towards an abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688